Citation Nr: 0635943	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
postoperative residuals, including arthritis, of a left knee 
injury, currently evaluated as 20-percent disabling.  

2.  Entitlement to an initial compensable rating for surgical 
scars on the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to August 
1976. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which, in part, denied a rating higher than 20 percent for a 
left knee disability.  [The Board notes that the RO, in fact, 
proposed to decrease the disability rating to 10 percent; 
however, the proposal was rescinded in a September 2003 
rating decision.]  The June 2003 rating decision also granted 
service connection for surgical scars on the left knee and 
assigned a noncompensable (i.e., 0 percent) rating 
retroactively effective from May 30, 2002, the date of 
receipt of the veteran's increased rating claim for the left 
knee disability.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for a low back disability.  During the pendency of 
the appeal, the RO, in a January 2006 rating decision, 
granted service connection for lumbar strain with 
degenerative joint disease, evaluated as 20 percent 
disabling.  The veteran was notified of this decision and did 
not file a notice of disagreement.  Therefore, the issue of 
any higher evaluation for this disability is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).

The Board further notes that in the June 2003 rating decision 
the RO proposed to reduce the disability rating for service-
connected traumatic arthritis of the right knee from 30 
percent to 10 percent, effective December 1, 2003.  The 
veteran filed a notice of disagreement to the proposed 
reduction in August 2003 and a statement of the case was 
issued in September 2003.  Later that month, the RO 
implemented the reduction, effective December 1, 2003.  In 
his substantive appeal, filed in November 2003, the veteran 
continued to disagree with the 10 percent rating and 
requested that the right knee disability be rated as 30 
percent disabling.  

In an April 2003 rating decision, the RO increased the 
disability rating for the right knee disability to 30 
percent, effective December 1, 2003.  Given that the veteran 
specifically requested a 30 percent rating for the right knee 
disability and seeing that the effective date of the increase 
is the same as the prior reduction, the Board considers this 
action to be a full grant of the benefit sought on appeal 
regarding this issue.  So it is no longer before the Board.  
Compare AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the maximum possible rating unless he 
receives it or indicates otherwise).


FINDINGS OF FACT

1.  The service-connected left knee disability is manifested 
by pain, degenerative changes, and range of motion of 0 to 
100 degrees; there is no evidence of recurrent subluxation or 
lateral instability.

2.  The service-connected surgical scars of the left knee are 
nontender, nonadherent and result in no limitation of 
function.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's left knee injury, postoperative, 
with arthritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5260, 
5261 (2006).  

2.  The criteria for an initial compensable rating for 
surgical scars of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, DCs 
7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, DCs 7803, 7804, 
7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, 
regarding the left knee claim, the veteran was provided 
notice of the VCAA in October 2002, prior to the initial 
adjudication of his claim in the June 2003 rating decision at 
issue.  

As noted in the Introduction, the June 2003 rating decision 
also granted service connection for surgical scars of the 
left knee and assigned a noncompensable rating.  The veteran 
filed a notice of disagreement to the assigned rating in 
September 2003 and a statement of the case was issued that 
month.  The veteran was provided notice of the VCAA regarding 
this claim in December 2003.  Although this was after the 
initial adjudication of the claim, the Court in Pelegrini II 
clarified that in these type situations, where the veteran 
did not receive VCAA notice until after the initial 
adjudication of his claim, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if that initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
VA content-complying notice such that he is not prejudiced.  
The Court more recently addressed what must occur when there 
are these type timing errors in provision of the VCAA notice, 
to avoid unduly prejudicing the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claim and sent him a supplemental statement of the case 
(SSOC) in January 2006, following the VCAA notice compliance 
action.  He was provided every opportunity to submit evidence 
and argument in support of his claim, and to respond to the 
notice.  In February 2006, the veteran stated that he had no 
further evidence to submit.  His representative submitted 
written argument on his behalf in July 2006.  Therefore, 
there is no prejudice to the veteran because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The Board also points out that an additional VCAA notice 
regarding both claims was sent in January 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the January 2006 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  In this case, the veteran was provided notice 
consistent with Dingess in March 2006.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Disability Ratings - In General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

Entitlement to an increased disability rating for left knee 
injury, postoperative, with arthritis, currently evaluated as 
20 percent disabling.  

In an August 1995 rating decision, service connection was 
granted for status post left knee arthroscopy/partial lateral 
meniscectomy/medial meniscal repair, evaluated as 
noncompensably disabling.  The disability rating was 
increased to 10 percent and 20 percent in November 1995 and 
September 1997, respectively.  

The veteran sought an increased rating in May 2002.  

Specific rating criteria

The veteran currently has a 20 percent rating for the left 
knee disability under Diagnostic Code (DC) 5260.  Under this 
code, a 30 percent evaluation is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2006).

Under DC 5261, a 30 percent evaluation is warranted for 
extension limited to 20 degrees; a 40 percent evaluation is 
warranted for extension limited to 30 degrees; and a 50 
percent evaluation is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2006).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2006).

Under DC 5257, a 30 percent evaluation is assigned for severe 
impairment of a knee as measured by the degree of recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257 (2006).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion also requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2006) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Analysis

Upon review of the medical evidence of record, the Board 
finds that the veteran's left knee disability does not 
warrant a rating higher than 20 percent.  Evaluating the 
disability under DCs 5260 and 5261, the Board does not find 
the requisite limitation of motion in the knee to warrant a 
30 percent rating under either code.  A June 2002 VA progress 
note revealed "full range of motion" in the knee while an 
August 2002 VA examination revealed range of motion of 0 to 
140 degrees.  A May 2003 VA progress note indicated that the 
veteran lacked 5-7 degrees full extension with flexion to 100 
degrees.  During the most recent VA examination in February 
2005, range of motion in the left knee was from 0 to 100 
degrees.  None of these figures show flexion limited to 15 
degrees or less, the requirement for at least a 30 percent 
rating under DC 5260.  Likewise, the figures do not show 
extension limited to 20 degrees or less, the requirement for 
at least a 20 percent rating under DC 5261.  

Evaluating the disability under DC 5257, the Board does not 
find medical evidence reflective of severe impairment as 
evidenced by recurrent subluxation or lateral instability.  
In fact, the June 2002 VA progress note revealed that there 
was no medial and lateral joint line laxity in the left knee.  
In addition, while the May 2003 VA progress note indicated 
that the veteran requested a new knee brace to give him 
support when standing in the classroom with his students, 
clinical evaluation did not note any subluxation or 
instability in the knee.  The most recent VA examination in 
February 2005 likewise failed to document any ligament 
laxity.  The veteran's gait was normal and drawer and 
McMurray's signs were negative.  As such, the Board does not 
find sufficient symptomatology to warrant a 30 percent rating 
under DC 5257.  It is clear from the evidence, or lack 
thereof, that the veteran's left knee disability is not 
productive of severe impairment.  

The Board has considered whether an increased disability 
rating is warranted for the veteran's left knee disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants the assignment of a 
higher disability rating.  The June 2002 VA progress note and 
August 2002 show that the veteran had full range of motion 
while the May 2003 VA progress note and February 2005 VA 
examination showed only slight limitation of motion.  The 
February 2005 VA examiner stated that range of motion was not 
significantly limited by fatigue, weakness, lack of 
endurance, or incoordination.  The Board acknowledges the 
2005 VA examiner's statement that knee motion was 
additionally limited by pain after repetitive use; however, 
the Board finds that the current 20 percent rating adequately 
compensates the veteran for any additional functional 
impairment attributable to the left knee disability due to 
pain.  

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 
[degenerative arthritis] in addition to the rating for 
instability under DC 5257.  See VAOPGCPREC 9-98 (August 14, 
1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  In this case, although there is objective clinical 
evidence of arthritis, there in no instability in the left 
knee shown.  Therefore, separate evaluations are not 
warranted under DC 5003.

Moreover, since the veteran has essentially normal range of 
motion in his left knee, he also cannot receive separate 
ratings for limitation of flexion and extension.  
See VAOGPREC 9-04 (September 17, 2004) (where VA's General 
Counsel determined that flexion (a retrograde motion) in 
bending the leg and extension (a forward motion) in 
straightening the leg, while involving limitation of motion 
along the same plane, nonetheless serve different functional 
roles such that they are not duplicative or overlapping, and 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension 
(DC 5261) without violation of the rule against pyramiding 
(at 38 C.F.R. § 4.14), regardless of whether the limited 
motions are from the same or different causes.)

For these reasons, the claim for a rating higher than 20 
percent for the left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991)

Entitlement to an initial compensable rating for surgical 
scars of the left knee.  

In the June 2003 rating decision, service connection was 
granted for surgical scars of the left knee and a 
noncompensable evaluation was assigned from May 30, 2002.  

Specific rating criteria

Since the effective date of the award of service connection, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating skin disabilities.  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002].  The 
veteran was provided notice of these changes in the September 
2003 statement of the case and the January 2006 supplemental 
statement of the case, which reflects that the RO has 
evaluated the veteran's service-connected surgical scars 
under both the old and new versions of the criteria.

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, DC 7803 (2001).  A superficial 
scar that is tender and painful on objective demonstration 
also is rated 10 percent.  38 C.F.R. § 4.118, DC 7804 (2001).  
Scars may also be rated based on any limitation of function 
of the part affected.  38 C.F.R. § 4.118, DC 7805 (2001).

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, DC 7803 
(2006).  A superficial scar which is painful on examination 
is rated 10 percent. 38 C.F.R. § 4.118, DC 7804 (2006).  
Scars may continue to also be rated based on any limitation 
of function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2006).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2006).

Analysis

After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's 
surgical scars of the left knee does not meet or approximate 
the requirements for a compensable rating under the old or 
new criteria.

The June 2002 VA progress note revealed "healed medio-
posterio and anterior incisions with minimal scarring."  The 
August 2002 VA examination noted a 4 x .5 cm. surgical scar 
in the medial aspect of the left leg, approximately 13 cm. 
medial to the medial edge of the patella.  There was no 
tenderness, ulceration or tissue loss.  The May 2003 VA 
progress report revealed some numbness distal to the scar; 
however, the February 2005 VA examination indicated that 
there was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss or keloid formation 
relative to the scar.  There was also no limitation of motion 
due to the scar.  

This evidence does not show that the surgical scars are 
poorly nourished, unstable, or had repeated ulceration, and 
there was no evidence of pain related to the scars.  In 
addition, there is no indication of any limitation of 
function as a result of the scars.  Hence, the Board finds 
that at no time since the effective date of service 
connection has the service-connected surgical scars of the 
left knee warranted a compensable rating under DCs 7803, 
7804, or 7805, under either the new or old rating criteria.  
See Fenderson, 12 Vet. App. at 125-26.

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable rating for his service-connected surgical 
scars of the left knee.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased rating for left knee injury, 
postoperative, with arthritis is denied.  

Entitlement to an initial compensable rating for surgical 
scars of the left knee is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


